

116 S3592 IS: Stop China-Originated Viral Infectious Diseases Act of 2020
U.S. Senate
2020-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3592IN THE SENATE OF THE UNITED STATESMay 4, 2020Mrs. Blackburn (for herself, Ms. McSally, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Foreign Sovereign Immunities Act to establish an exception to jurisdictional immunity for a foreign state that discharges a biological weapon, and for other purposes.1.Short titleThis Act may be cited as the Stop China-Originated Viral Infectious Diseases Act of 2020 or the Stop COVID Act of 2020.2.Exception to jurisdictional immunity of a foreign state(a)In generalSection 1605 of title 28, United States Code, is amended—(1)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively; and(2)by inserting after subsection (f) the following:(g)(1)A foreign state shall not be immune from the jurisdiction of the courts of the United States in any case where such foreign state is alleged, whether intentionally or unintentionally, to have discharged a biological agent, as defined in section 178 of title 18, and such discharge results in the bodily injury, death, or damage to property of a national of the United States.(2)Notwithstanding section 2337(2) of title 18, a national of the United States may bring a claim for money damages against a foreign state in accordance with section 2333 of title 18 if the foreign state would not be immune under this subsection..(b)ApplicabilityThe amendment made by subsection (a) shall apply to the discharge of a biological agent that occurred before, on, or after the date of enactment of this Act. 